OPINION
MICHAEL H. SCHNEIDER, Chief Justice.
The jury found appellant, Bobby Wayne Bullock, guilty of possession with intent to deliver at least 400 grams of cocaine. The jury also found that appellant had exhibited or used a deadly weapon in the commission of the offense. Appellant pleaded true to two enhancement allegations, and the jury assessed punishment at 60 years in prison. We address: (1) the admissibility of a co-defendant’s written statements that appellant claims violated his rights to confrontation and cross-examination because of their unreliability and lack of corroborating circumstances indicating trustworthiness; and (2) the sufficiency of the evidence to support the jury’s finding that appellant used a deadly weapon where the charge instructed the jury to limit its consideration of extraneous offense evidence only to appellant’s guilt or innocence. We affirm.
Facts
On March 1, 1995, at around 8:30 p.m., Houston police found Mario Hurtado’s corpse in a store parking lot.
On March 2, 1995, a Department of Public Safety trooper stopped a car for speeding. He arrested the passenger, Daniel Lindsey, pursuant to an outstanding warrant and obtained verbal consent to search the car. He found jewelry in the console that appeared to have blood on it. He also found two bundles of cocaine behind the back seat, and a few grams of cocaine in an overnight bag. Lindsey ultimately took responsibility for all of the cocaine.
On March 3, 1995, Lindsey gave a written statement that read, in part:
On 3-1-95, at approximately 8:30 p.m., I was at the residence of Johnny and Linda Morgan in Oklahoma City, Oklahoma. Bullock and I had made arrangements with Mario Hurtado to purchase ten kilos of Cocaine. Bullock called me on my mobile phone at Johnny’s house and said that Mario was with Bullock and that everything was okay. Bullock then handed the phone to Mario. I talked to Mario, who told me that everything was just fine and that they would have the 10 kilos soon and that they would be shipping them to me. Everything went down hill from there.
Mario handed the telephone back to Bobby who told me that he would call me back in a little bit and that everything was fine and that he would call me later.
About 9:30 p.m., I received a second call from Bobby. Bobby said that the guy was there with the stuff in Bobby’s Jeep. I was listening to Bobby talking to Mario. Mario says, “You have some money for me? ” Bobby said, “Man, where’s the rest?” Mario gave him some sh — about, “That’s all there is.” Then there was the sound of scuffling. Then I heal'd Mario say, “You die or me die, mother f-r, right now.” That’s what he said. I heard a bunch of scuffling and some noises like slapping and being hit. It kind of went still for a minute. Then I heard three shots. I heard the sound of doors flying open, and then I guess that’s when Bobby hung up the phone. A few minutes later, Bobby called me back. Bobby said, “Dan, they got me.” I said, “What the f — happened? Did they shoot you?” Bobby said, “I don’t know.” I asked him, “Didn’t you have someone there with him?” He said, “No, I thought I could handle it myself. It wasn’t supposed to happen like this.” He started telling about everything that happened. He said that besides Mario, there were three Columbians [sic] in the Jeep with him. I asked him, “What the f— for?”. Bobby said, “That’s just the way it had to go down.” He said that they had tried to get him, but that he got Mario instead. Bobby said that when he pulled the gun on them, they freaked and jumped him. He goes, “Man. I’m all f — ed up.” Bobby said, ‘We scuffled, and Mario took my gun from me. My gun jammed on Mario. Mario hit me at least three times with the gun.” After they stopped hitting me, they *581tried to un-jam my gun. That’s when Bobby said he reached down, got his second gun and then Bobby said, “I at least got Mario right between the eyes. I might have got one of the others also.”
I asked Bobby what he did with the body. He said he dumped it at some apartments ....
I got my clothes together and Johnny Morgan and I left Oklahoma City in my car about 10 o’clock. I asked Johnny to drive me....
Bobby was asleep and was the only one there. I woke Bobby up and talked to Bobby. I asked him how he was. He showed me the cuts and stuff. He didn’t want to talk much about it. That’s when he told me there was only two kilos instead of ten. Bobby said that Mario had evidently intended on killing him. I told him that that’s what it sounded like to me. During the time I was at Chuck’s trailer talking to Bobby, I went over to Bobby’s house to get him some clothes. While I was there I looked at his Jeep and saw that blood was everywhere, the windows, seat, dash, headliner.
Bobby told me that he was going to burn his clothes, his jeep, and that he was going to get rid of the pistol. Bobby asked me to take his jewelry to Oklahoma and keep it for him until he decided what to do with it. He told me to clean it up, because it probably still had blood on it. I told him that I would take it and keep it for him.
Bobby gave me two kilos that he had.... Johnny and I left. I fell asleep. Johnny later woke me up and said, “Oh, sh — . What did I do? We’re being stopped”.
Based upon information in Lindsey’s statement, the San Jacinto County Sheriffs Department arrested appellant and confiscated a Jeep. Houston police Officer Jose Selvera later found blood on the floorboard and under the seat of the Jeep, as well as a bullet hole in the roof.
Appellant gave Selvera a written statement admitting he intended to meet with Hurtado on March 1, 1995, to purchase 10 kilograms of cocaine and work out a payment plan for the four kilograms that Johnny Morgan had stolen. He claimed he did not take any money with him because he was going to ask Hurtado to allow him to pay for the cocaine later. He said he and Hurtado drove appellant’s Jeep to meet three Colombians, who gave Hurtado two kilograms of cocaine. When Hurtado learned appellant did not have $160,000 for the 10 kilograms he promised to buy, he pulled a gun. Appellant pulled a gun, as well, but Hurtado knocked it out of his hand. As they struggled, Hurta-do’s gun fired into the back seat and then jammed. Hurtado lay on top of appellant, trying to un-jam the gun. Appellant found his gun, fired three times from a prone position, believing he had hit Hurtado in the face. He drove the Jeep away and dumped Hurta-do’s body. Appellant said he then called Lindsey, who was in Oklahoma. The next morning Lindsey arrived and appellant gave him the cocaine and jewelry.
Lindsey pleaded guilty to the possession charge on August 7,1995, received a 10-year prison sentence, and did not file a notice of appeal. On August 18, 1995, Lindsey gave an additional statement that said appellant gave him two kilograms of cocaine. Lindsey also stated that appellant told him he got the cocaine from Hurtado on March 1, 1995. Lindsey said he took the two kilograms on March 2, 1995, in Shepherd, Texas, and was returning to Oklahoma when Trooper Turner pulled him over.
At appellant’s trial, the judge held a hearing outside the presence of the jury and determined Lindsey had no Fifth Amendment right to refuse to testify. Nevertheless, Lindsey refused to testify, and the judge held him in contempt. The court allowed the State to introduce Lindsey’s statements into evidence over appellant’s objection.
Before accepting appellant’s plea, the court informed him that he could appeal only the motion to suppress without the court’s permission. Appellant stated that he under*582stood the court’s explanation of his appellate remedies and proceeded with his plea.
Admissibility of Lindsey’s Statements
In his first four points of error, appellant claims the court erred by admitting Lindsey’s written statements into evidence. Appellant presents two challenges: (1) violation of the right to confront and cross-examine the declarant because of the unreliability of the statements; and (2) error in admitting statements against penal interest that were not corroborated by circumstances indicating trustworthiness.1
A. Violation of Confrontation and Cross-examination
Admission of a hearsay statement does not violate the confrontation clause where the declarant is unavailable for trial cross-examination and the statement bears adequate indicia of reliability. Ohio v. Roberts, 448 U.S. 56, 68, 100 S.Ct. 2531, 2539, 65 L.Ed.2d 597 (1980). Appellant concedes Lindsey was unavailable, but contests reliability.
We can usually presume reliability when the declarant’s statement falls under a traditional hearsay rule exception. See id. 448 U.S. at 68, 100 S.Ct. at 2539. However, a statement against the declarant’s penal interest is not admissible unless corroborating circumstances clearly indicate the trustworthiness of the statement. Tex.R.Chim. Evid. 803(24). A co-defendant’s statement against penal interest is presumed unreliable, however, to the extent it inculpates a defendant. See Lee v. Illinois, 476 U.S. 530, 546, 106 S.Ct. 2056, 2065, 90 L.Ed.2d 514 (1986). The rationale for this proposition is the obvious motive of an accomplice to shift some or all of the blame away from himself. See id. 476 U.S. at 545, 106 S.Ct. at 2064.
Appellant acknowledges that reliability is shown when a defendant’s own statement confirms the essential facts of a co-defendant’s statement. See Cruz v. New York, 481 U.S. 186, 192-93, 107 S.Ct. 1714, 1718-19, 95 L.Ed.2d 162 (1987). Appellant claims there are discrepancies between appellant’s confession and Lindsey’s statements because: (1) Lindsey stated he and appellant had been engaged in distributing cocaine since February 1994, but appellant made no such admission; and (2) Lindsey’s statements leave doubt whether appellant shot Hurtado in self-defense, while appellant clearly stated Hurtado had tried to kill him.
The State argues that appellant’s and Lindsey’s statements give virtually identical accounts of the facts of the offense: (1) they had an arrangement to buy 10 kilograms of cocaine from Hurtado; (2) only two kilograms were actually delivered; (3) the deal went bad; (4) a struggle ensued; (5) appellant shot Hurtado and dumped his body in another location; and (6) appellant gave Lindsey the two kilograms of cocaine he received from Hurtado. The State contends this is sufficent corroboration by itself. Nevertheless, the State points out other facts supporting the trustworthiness of Lindsey’s statements: (1) blood inside, and a bullet hole in the roof, of appellant’s Jeep corroborated Lindsey’s statement that Hurtado was shot there; (2) Hurtado’s body was found under circumstances indicating it had been dumped at that location, as Lindsey’s statement said; (3) at the time of appellant’s arrest, he had scratches on his body, corroborating Lindsey’s statement appellant had been in a scuffle; and (4) the weight of the bundles of cocaine discovered in appellant’s vehicle was 1.93 kilograms, corroborating Lindsey’s statement he received two kilograms of cocaine from appellant the same morning.
We conclude that appellant’s alleged “discrepancies” do not undermine the abundant corroboration from appellant’s own confession and independent circumstantial evi*583dence. Lindsey’s statements were shown to be sufficiently reliable.
B. Uncorroborated and Untrustworthy
Appellant’s only argument that Lindsey’s statements should have been excluded by the hearsay rule is that the statements were insufficiently corroborated by circumstances that indicate the statements’ trustworthiness. We have already concluded to the contrary.
Accordingly, we overrule appellant’s first four points of error.
Sufficiency of the Evidence
Appellant’s fifth point of error challenges the sufficiency of the evidence supporting the jury’s finding that a deadly weapon was used or exhibited where the court’s charge restricted to appellant’s guilt or innocence of the alleged offense the jury’s consideration of any evidence regarding a weapon.
Appellant’s argument is based on a line of cases holding that sufficiency of the evidence must be judged by the jury charge. See Benson v. State, 661 S.W.2d 708 (Tex.Crim.App.1982). The Benson line of cases was overruled in Malik v. State, 953 S.W.2d 234, 239 (Tex.Crim.App.1997).
Accordingly, we overrule appellant’s fifth point of error because its basis has been abolished.
Conclusion
We affirm the judgment of the trial court.
Justice ANDELL dissents and Justice TAFT concurs.

. Nowhere at trial, or on appeal, has appellant argued inadmissibility of the statements against penal interest because they contained statements inculpating appellant rather than only the declar-ant. Appellant did not preserve at trial, nor argue on appeal, the error which the dissenting opinion addresses. Furthermore, the dissenting opinion acknowledges that Lindsey’s statements were only partially inadmissible. Under these circumstances, the burden is on the objecting party to specify the objectionable portions. See Wintters v. State, 616 S.W.2d 197, 202 (Tex.Crim.App.1981). Appellant did not do so.